UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1238


In re:   GREG P. GIVENS,

                       Petitioner.



                On Petition for Extraordinary Writ.
                    (No. 5:12-cv-00155-FPS-JES)


Submitted:   July 24, 2014                    Decided: July 28, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Greg P. Givens, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Greg P. Givens petitions for a writ of procedendo,

which has been docketed as a petition for an extraordinary writ.

We conclude that relief is not warranted. Accordingly, we grant

Givens’ motion to proceed in forma pauperis, grant his motion to

file   electronic   media,     deny   his   motion    to   carry   a   recording

device into the courtroom, and deny the petition.                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials      before   this     court   and

argument would not aid the decisional process.



                                                              PETITION DENIED




                                       2